United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2344
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                         v.

                                  Bryant Taylor

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: October 31, 2022
                           Filed: November 3, 2022
                                [Unpublished]
                                ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Bryant Taylor appeals the 120-month prison sentence the district court 1
imposed after he pled guilty to drug and firearm offenses, pursuant to a plea


      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
agreement containing a partial appeal waiver. Having jurisdiction under 28 U.S.C.
§ 1291, this court enforces the appeal waiver, and otherwise affirms.

       Taylor entered a guilty plea waiving his right to appeal all sentencing issues
other than criminal history if the district court imposed an aggregate prison sentence
between 96 and 120 months. Counsel has moved for leave to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district
court failed to adequately consider certain mitigating factors in imposing the
sentence. Counsel and Taylor also challenge the assessment of 1 criminal history
point for a 2014 third-degree domestic assault conviction.

       Counsel’s challenge to the weighing of sentencing factors is barred because
the argument falls within the scope of the appeal waiver, the record shows that
Taylor entered into the plea agreement and the appeal waiver knowingly and
voluntarily, and no miscarriage of justice would result from enforcing the waiver.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review);
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc). The
challenge to the criminal history point—while outside the scope of the appeal
waiver—fails on the merits, because the point was correctly assessed. See United
States v. Townsend, 408 F.3d 1020, 1022 (8th Cir. 2005) (standard of review); see
also U.S.S.G. §§ 4A1.1(c), 4A1.2(a)(3), (c).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and has found no non-frivolous issues outside the scope of the appeal
waiver.

       This court enforces the appeal waiver as to counsel’s sentencing factors
challenge, and affirms the judgment in all other respects. Counsel is granted leave
to withdraw.
                       ______________________________



                                         -2-